The questions are, whether such suit was abated by the death of James Spiller, so that it could not be revived against his executors; and whether, as said suit was revived without any plea in abatement, judgment shall now be rendered against the said executors.
This action having been brought for the seduction of a slave from his master's service, and the defendant's testator keeping the slave in his possession to the injury of the plaintiffs, the action did not abate on the death of James Spiller, and after his death was properly prosecuted by the plaintiffs.